y




                                     MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00846-CV

                             ANNA AMBOREE, Appellant

                                            V.
     MICHELLE BONTON, ELLIS BONTON, ELLIS INDUSTRIES, INC., THE
    EDUCATION VALET, INC., SONIA JORDAN, DANIELLE HARRISON AND
                 DECOUNDER THOMPSON, Appellees

    Appeal from the 157th District Court of Harris County. (Tr. Ct. No. 2012-55684).


TO THE 157TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 20th day of August 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court September 16, 2014. After submitting the case
              on the appellate record and the arguments properly raised by
              the parties, the Court holds that there was reversible error in
              the portion of the trial court’s judgment purportedly rendered
              in favor of the appellees, Michelle Bonton, Ellis Bonton, Ellis
              Industries, Inc., the Education Valet, Inc., Sonia Jordan,
              Danielle Harrison, and Decounder Thompson, on the
              appellant’s, Anna Amboree’s, claim for violation of the Texas
              Open Meetings Act and her request for a judgment declaring
              that the appellees violated the Act and the termination of her
              employment is “void.” Accordingly, the Court reverses this
              portion of the trial court’s judgment and remands the case to
              the trial court for further proceedings consistent with its
              opinion.

                     The Court further holds that there was no reversible
              error in the remaining portions of the trial court’s judgment.
              Therefore, the Court affirms the remaining portions of the trial
              court’s judgment.

                     The Court orders that the appellant, Anna Amboree,
              pay one half of the appellate costs. The Court orders that the
              appellees, Michelle Bonton, Ellis Bonton, Ellis Industries,
              Inc., the Education Valet, Inc., Sonia Jordan, Danielle
              Harrison, and Decounder Thompson, jointly and severally, pay
              one half of the appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered August 20, 2015.

              Panel consists of Justices Jennings, Bland, and Brown.
              Opinion delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




October 30, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT